ORDER DISMISSING APPEALThis is an appeal from an order granting summary judgment. Eighth Judicial District Court, Clark County; Kenneth C. Cory, Judge.This court directed appellant to show cause why this appeal should not be dismissed because several claims between the parties have not been resolved and the order appealed from has not been certified pursuant to NRCP 54(b). This court noted that the mere imposition of a stay of such related claims does not render the order final or appealable. A final judgment is one that finally resolves all claims and issues against all parties to an action and leaves nothing to the district court's consideration except postjudgment issues such as attorney fees and costs. Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000).In response, appellant concurs that the district court has not resolved all the claims between the parties. Accordingly, this court lacks jurisdiction andORDERS this appeal DISMISSED.